
	
		III
		112th CONGRESS
		2d Session
		S. RES. 477
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2012
			Mr. Kerry (for himself
			 and Mr. Brown of Massachusetts) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Calling for the safe and immediate return
		  of Noor and Ramsay Bower to the United States. 
	
	
		Whereas Colin Bower’s 2 young sons, Noor and Ramsay Bower,
			 were illegally abducted from the United States by their mother in August 2009
			 and taken to Egypt;
		Whereas Noor William Noble Bower, age 11, and Ramsay
			 Maclean Bower, age 9, are citizens of the United States of America;
		Whereas, on December 1, 2008, prior to the abduction of
			 Noor and Ramsay, the Probate and Family Court of the Commonwealth of
			 Massachusetts awarded sole legal custody of Noor and Ramsay to Colin Bower, and
			 joint physical custody with Mirvat el Nady, which ruling stipulated Mirvat el
			 Nady was not to remove Noor and Ramsay from the Commonwealth of
			 Massachusetts;
		Whereas, in August of 2009, following a violation of the
			 Probate Court's ruling, the Massachusetts Trial Court granted sole physical
			 custody of Noor and Ramsay to their father, Colin Bower;
		Whereas Colin Bower has been granted only 4 visitations
			 with his sons in the almost 3 years since the abduction;
		Whereas the United States has expressed its commitment,
			 through the Hague Convention on the Civil Aspects of International Child
			 Abduction, done at the Hague October 25, 1980, to protect children
			 internationally from the harmful effects of their wrongful removal or retention
			 and to establish procedures to ensure their prompt return to the State of their
			 habitual residence; and
		Whereas the United States and 69 other countries that are
			 partners to the Hague Convention on the Civil Aspects of international Child
			 Abduction have agreed, and encourage all other countries to concur, that the
			 appropriate court for determining the best interests of children in custody
			 matters is the court in the country of their habitual residence: Now therefore
			 be it
		
	
		That the Senate calls on government
			 officials and competent courts in Egypt to assist in the safe and immediate
			 return of Noor and Ramsay Bower to the United States.
		
